NOT DESIGNATED FOR PUBLICATION

                                           No. 124,509


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        STATE OF KANSAS,
                                            Appellee,

                                                 v.

                                     RYAN SCOTT HAGLER,
                                         Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; ERIC WILLIAMS, judge. Opinion filed June 24, 2022.
Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., MALONE and COBLE, JJ.


       PER CURIAM: Ryan Scott Hagler stipulated to violating his probation in two cases,
18CR1836 and 19CR1072, and requested reinstatement of his probation. The district
court declined his request and ordered him to serve his underlying sentences. Hagler
moved for summary disposition on both cases pursuant to Supreme Court Rule 7.041A
(2022 Kan. S. Ct. R. at 48). The State did not contest the motions. After reviewing the
record, we affirm the district court.




                                                 1
                            FACTUAL AND PROCEDURAL HISTORY


       Hagler pled guilty to felony fleeing or eluding for crimes committed in January
2019. He moved for a dispositional or departure sentence which was granted at
sentencing. In December 2019, the district court granted Hagler a dispositional departure
and granted him probation with an underlying 13-month prison sentence.


       In July 2020, the district court found that Hagler violated his probation and
reinstated and extended his probation. In November 2020, the district court determined
that Hagler violated his probation and sanctioned him but reinstated and extended his
probation.


       In September 2021, the district court found that Hagler violated his probation—
finding, in part, that he committed a new crime by fleeing and eluding a police officer.
The district court revoked his probation and ordered him to serve his underlying sentence.


       Hagler timely appealed.


                                           ANALYSIS


       Hagler acknowledges that the district court had the discretion to revoke his
probation under the circumstances. See K.S.A. 2018 Supp. 22-3716(c)(8)(A) and (9)(B)
(district court may revoke probation if the offender was granted probation as a result of a
dispositional departure or if the offender commits a new felony or misdemeanor while on
probation).


       The decision to revoke probation rests in the district court's sound discretion. State
v. Clapp, 308 Kan. 976, 981, 425 P.3d 605 (2018). A judicial action constitutes an abuse
of discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is based on an error of

                                                2
law; or (3) it is based on an error of fact. State v. Levy, 313 Kan. 232, 237, 485 P.3d 605
(2021). Hagler bears the burden of showing that the district court abused its discretion.
See State v. Crosby, 312 Kan. 630, 635, 479 P.3d 167 (2021).


       Hagler fails to meet his burden. The district court found that Hagler violated his
probation on two occasions before the third violation and revocation. Hagler committed a
new crime while on probation. The district court's decision to revoke Hagler's probation
and require him to serve his underlying sentence was reasonable under the circumstances.
Hagler does not contend that the district court's decision was based on an error of law or
an error of fact. Thus, the district court did not abuse its discretion by revoking Hagler's
probation.


       Affirmed.




                                              3